TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00053-CV



                      Alvin Alexander a/k/a Sabian Alexander, Appellant

                                                   v.

                                    Caritas of Austin, Appellee


               FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-10-011331, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due in this Court on May 25, 2011, and is overdue. If an

appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless the

appellant reasonably explains the failure and appellee is not significantly injured by that failure. See

Tex. R. App. P. 38.8(a)(1). On June 29, 2011, we sent notice to appellant that his brief was overdue

and that the appeal may be dismissed if appellant did not submit a proper motion to this Court on

or before July 11, 2011. On July 9, the notice was returned to this Court as undeliverable.

               We have been unable to locate a forwarding address for appellant. Nor have we

received any communication from appellant in the more than seven months since his notice of appeal

was filed. Because appellant has not filed his brief, provided this Court with a means to reach him,

or contacted this Court in any manner in the more than seven months since his notice of appeal was

filed, we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           _____________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed for Want of Prosecution

Filed: August 31, 2011




                                              2